7 N.Y.3d 824 (2006)
In the Matter of the Judicial Settlement of the Second Intermediate Account of the CHASE MANHATTAN BANK (Successor in Interest to CHASE LINCOLN FIRST BANK, N.A., Successor in Interest to LINCOLN FIRST BANK OF ROCHESTER, Formerly Known as LINCOLN ROCHESTER TRUST COMPANY), as Trustee of the Trust for the Benefit of BLANCHE D. HUNTER, Deceased, and Another, under "Fifth" of the Will of CHARLES G. DUMONT, Deceased, Respondent.
MARGARET HUNTER et al., Appellants-Respondents;
ELIOT SPITZER, as Attorney General of the State of New York, Respondent-Appellant.
Court of Appeals of New York.
Submitted June 5, 2006.
Decided September 12, 2006.
Motion by appellants Margaret Hunter et al. for leave to appeal denied. Motion by the Attorney General for leave to appeal dismissed as untimely (see CPLR 5513 [b]).